Case: 20-50146     Document: 00515829257         Page: 1     Date Filed: 04/20/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 20, 2021
                                  No. 20-50146                             Lyle W. Cayce
                               Conference Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jorge Antonio Casio-Caro,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 3:19-CR-3631-1


   Before Smith, Stewart, and Higginson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jorge Antonio
   Casio-Caro has moved for leave to withdraw and has filed a brief in
   accordance with Anders v. California, 386 U.S. 738 (1967), and United States
   v. Flores, 632 F.3d 229 (5th Cir. 2011). Casio-Caro has not filed a response.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50146     Document: 00515829257         Page: 2   Date Filed: 04/20/2021




                                  No. 20-50146


   We have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.




                                       2